Situation in Chile and EU humanitarian aid strategy (debate)
The next item is the Commission statement on the situation in Chile and the EU's humanitarian aid strategy.
Member of the Commission. - Mr President, I make this statement on behalf of my colleague, Kristalina Georgieva, Commissioner for International Cooperation, Humanitarian Aid and Crisis Response. Why instead of her? It is pretty clear and obvious. Commissioner Georgieva arrived in Chile yesterday, 10 March, to visit areas affected by the recent earthquake and to follow the work of European humanitarian and civil protection experts there on the ground.
Immediately after arriving in Chile's capital Santiago, Commissioner Georgieva travelled to the area most affected by the earthquake and tsunami, including the coastal region around Constitución, Talca, and Concepción.
During her field visit she met representatives of ECHO partners working in the area, visited the monitoring and information centre base camp in Penco and had bilateral contacts with Chilean authorities in the region.
Commissioner Georgieva will also represent President Barroso during the inauguration of President Sebastián Piñera in Valparaíso later today.
The massive earthquake and subsequent tsunami that struck Chile in the early hours of Saturday 27 February are a terrible tragedy. The latest official figures indicate that at least 528 people have been killed, and that number is expected to rise. More than two million people are affected. The damage to infrastructure has been enormous and half a million homes have been seriously damaged.
The High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission, Cathy Ashton, called Chile's Foreign Minister, Mariano Fernández, the same day to express our condolences to the families of the victims and indicate our readiness to provide assistance and support.
As soon as news of the earthquake broke, ECHO's emergency response system was mobilised. The EU civil protection mechanism immediately issued a pre-alert message to the participating states. The crisis room of the monitoring and information centre (MIC) operated throughout that first weekend, obtaining reports about the scale and impact of the earthquake, identifying civil protection assets that could be available for rapid deployment. Commissioner Georgieva went to the crisis room during the day to direct operations.
A number of European Union Member States have notified the MIC of assistance deployed or offered. This includes personnel and equipment already sent to Concepción from Spain, Germany, France and the United Kingdom, funding pledges from Finland, the United Kingdom and the Netherlands, and offers of bridges, tents, field kitchens and generators from Bulgaria, Slovakia, Sweden and Austria.
The Chilean authorities have signalled their acceptance of offers of help made by the European Union Member States.
The Commission's emergency humanitarian response system was launched simultaneously in Brussels and in ECHO's Managua regional office covering Latin America.
Potential partners for fast-track funding with the capacity to provide immediate relief assistance were contacted and ECHO field experts were mobilised to travel to the earthquake zone at the first available opportunity. A three million primary emergency decision was adopted early on Sunday morning. Humanitarian grant agreements have now been concluded with four partner agencies: Telecom Sans Frontières from France to provide emergency telecommunications services; the Pan-American Health Organisation and the Spanish Red Cross to help re-establish health services, and the German Red Cross to supply shelter, safe water and basic household essentials.
ECHO deployed a team of two humanitarian aid experts who arrived in Chile on the morning of Monday, 1 March to carry out needs assessments and to meet with the authorities and potential implementing partners. Two more members of the team arrived the following day and they were joined by a fifth some days later.
An EU civil protection mechanism, a team of six experts, is also now in Chile. Four are working in the earthquake zone near Concepción, while two are currently based in Santiago to liaise with authorities and coordinate the response of European Union Member States.
The ECHO humanitarian experts and the EU civil protection team are undertaking joint assessments with OCHA and several UN agencies in the most affected areas.
Mr President, Commissioner, ladies and gentlemen, as has been said previously, the earthquake in Chile, which was more intense than the one suffered by the Haitians and which was also followed by a tsunami, was nonetheless much less deadly, thanks to an early warning system that worked, to populations that were better prepared for disasters and to a robust state that was able to react.
I welcome the rapid reaction of the European Commission and the Member States. The European Commission's Monitoring and Information Centre was activated immediately, an emergency humanitarian decision was adopted to allocate EUR 3 million to respond to the immediate needs, and experts from the DirectorateGeneral for Humanitarian Aid (DG ECHO) were deployed in the disaster areas to carry out a needs assessment.
I would like in particular to applaud the immediate public reaction of Commissioner Georgieva, who arrived in Santiago yesterday to visit the areas concerned.
Most natural disasters are unexpected events. In order to preserve lives in areas vulnerable to natural disasters, it is vitally important to reduce the risks by being better prepared and having buildings that are fit for purpose. It is also important to ensure that development cooperation incorporates disaster risk reduction, that is to say, preparation for disasters, the mitigation of their effects and, above all, their prevention.
Mr President, first of all, on behalf of the delegation within the EU-Chile Joint Parliamentary Committee, I would like to express our solidarity with the Chilean people, Parliament and Government following the disastrous earthquake that occurred on 27 February and the more than two hundred aftershocks that have taken place so far.
At least 500 people, including two Europeans, have been killed and 2 million Chileans have been affected by the earthquakes. The Mapuche people have been the worst affected, for their lands lie in three of the four southern regions of the country.
I would also like to express our gratitude to all the people who have worked selflessly and to all the professionals who assisted the victims. The Chilean people have shown themselves to be capable of meeting the challenges of a very complex situation. I would like to congratulate President Bachelet for the immediate relief effort her Government launched in order to contain the situation caused by the terrible earthquake that has destroyed housing and infrastructure.
The Chilean Government acted quickly and showed seriousness and responsibility in identifying the specific areas in which support was needed; there has also been a show of solidarity from the international community, which is a testament to Chile's excellent relations with its neighbours and strategic partners.
I also wish to congratulate Sebastián Piñera's new Government which takes office today, and to encourage him in the reconstruction efforts for which I hope he will be able to count on the European Union's full support.
Chile, as well as being a friend and partner of the European Union, is a developed country and member of the Organisation for Economic Cooperation and Development; even so, the cost of the reconstruction effort will be considerable: it is estimated that this will be as high as USD 20 million, which represents 15% of the Chilean GDP. For this reason, I call on the European Union to make every tool available to the Chilean authorities in order to help with the task of reconstruction. Chile is going to need international loans, and the European Investment Bank, with which Chile has just signed an agreement, should help with the financing of the reconstruction projects.
The European Union, under the Spanish Presidency, has established a mechanism for coordinating aid with the United Nations, and a post-disaster task force; the European Commissioner for International Cooperation, Humanitarian Aid and Crisis Response is also expected to arrive on the ground in the next few days. We hope that the Commission, without overlooking other equally urgent commitments such as the situation in Haiti, will also rise to meet the Chilean people's expectations.
Mr President, we should use more than just words to show our solidarity with a country that has suffered a disaster, as Chile has, and we have heard this today from the Commission representative.
Chile has been a source of protection and asylum for us in the past. For example, a large community of Basque people lives there, having emigrated to the area for economic reasons in the 19th century and for political reasons in the 20th century.
That is why, in this case, words should be backed up by actions, and I am satisfied by the swift action taken by the European Union, which immediately sent EUR 3 million in aid in order to fund operations; I am also pleased by the reaction of the High Representative, Mrs Ashton, and I congratulate Commissioner Georgieva who acted swiftly and, as of yesterday, is in Chile providing encouragement and establishing what is needed on the ground there.
I am satisfied by the way in which the new European Commission Humanitarian Aid civil protection system is operating, by the help provided by the European institutions, and by the collaboration that has been established through the different agencies.
At times like these Europe has had, and continues to have, an opportunity to consolidate its leading role on the international stage, working directly with those affected and helping to coordinate the aid that is being organised from the Member States and from the regions.
I would like to highlight President Bachelet's actions, for she has demonstrated once again how politics should be conducted, displaying great humanity and working closely with Mr Piñera, who takes over as President today; I also wish to congratulate him for the exemplary way in which he has put politics to one side in order to rise to the challenge as his country needs.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to express my solidarity, my support for all the operations being carried out, and my condolences to the families of the 528 people killed and all those missing, and to the people who have been left homeless.
We recently visited the area on a pre-election observation mission for the delegation within the EU-Chile Joint Parliamentary Committee. We had an opportunity to observe the projects developing there and we saw that Chile is a model for economic and social development in the Southern Cone region.
We need to ensure that this earthquake does not interrupt that progress towards economic and social development.
Mr President, I would like to begin by echoing what has been said by Mrs Muñiz and Mrs Bilbao, because I believe the first thing we need to do is show the European Union's solidarity with the Chilean people and Chilean institutions, which are very well represented by President Bachelet and President-elect Piñera.
Secondly, I think it is also important to remember that, as is usually the case in these situations, natural disasters are indiscriminate and entirely oblivious to people's wealth or poverty: they punish everyone equally. However, it is also clear that the poor suffer the most, and it is particularly difficult to rebuild poor areas.
I therefore think it is important to consider not only the recovery and reconstruction measures needed after a disaster has occurred, but also, in many cases, to re-examine certain structural elements, and my question relates to that point. If I may, Commissioner, I would like to ask about a very specific matter relating to the Country Strategy Paper that the European Union has with Chile.
Of the EUR 41 million earmarked for the 2007-2013 period, how much is going to be used specifically to strengthen infrastructure such as roads and transport? How much is going to be used to improve housing construction in order to ensure that, in the event of potential, unwelcome disasters in the future, people are better prepared for this kind of situation? Finally, what proportion of these resources has already been set aside for these purposes?
The earthquake in Chile has claimed several hundred victims, and over one and a half million people have lost their homes. Let us, however, show solidarity with Chile, today, and remember that the people there are still suffering from a lack of hygiene supplies and a lack of access to drinking water, as well as a lack of food, medicines and blankets. In addition, the people are being harassed by criminal groups, who are plundering abandoned shops and houses. We, as the European Union, must do all we can to prevent people who have lost all their belongings, and in many cases members of their family, from falling victim to thieves who prey on their suffering.
It is good that we have decided to send EUR 3 million for the most immediate needs. We should, however, remember that there are still places in Chile which have not been reached by aid, because of the damage sustained to roads and bridges. The recent events in Chile and Haiti demonstrate that, as well as financial aid from the European Union, the mechanisms of giving aid to countries hit by disasters still need improvement.
Solidarity with Chile is a very beautiful thing, and it is good that the European Union is showing that solidarity. Let us remember, however, not to stop at just solidarity, but to support Chile in the future, too.
Mr President, I wish you a speedy recovery. First of all I would like to express my solidarity with all those who have been affected by this natural disaster. Unfortunately, tragedies continue to happen because of large earthquakes. In situations like these, with widespread destruction of buildings and infrastructure, and with thousands killed, it is important to constantly improve coordination of civil protection and emergency authorities to avoid overlapping of efforts and wasted resources. The European Union intervened promptly in Chile but it needs to collaborate with local authorities to identify needs and to coordinate aid effectively.
This morning's press carried the news that half of the aid provided by the United Nations to Somalia has been stolen by local partners, by some UN officials and by Islamic militants. One aspect to consider, then, is transparency in the collection of public and private donations and the effectiveness of distribution of aid provided to populations. Generosity must not be betrayed and a strict system of controls needs to be put in place to prevent money being squandered or stolen, particularly when aid is sent to very distant countries whose institutions may be weakened by crises.
Mr President, our people will be heartened to hear that there has been positive action in helping the people of Chile. We have all been moved by their plight.
However, today I want to address my remarks to more general issues around the humanitarian aid strategy. The European Commission is very proud to declare itself to be one of the world's largest donors of humanitarian aid. Its mandate, it declares, is to save and preserve life, to find sanctuary for the displaced and to help the world ensure preparedness for natural disasters. These are truly worthy aspirations. However, it is not the Commission's money that is being donated. It is British, German, French - it is in fact money from 27 nation states. In a time of economic crisis every single one of these nations should be recognised for their worthy efforts. Perhaps in their documents the Commission should reflect this and acknowledge the efforts of those who actually do make the sacrifices. It is not the political elite and apparatchiks of the Berlemont, but ordinary people from ordinary communities.
Whilst it is true that developing countries need aid, it is also true that they need our support in establishing and maintaining credible democratic structures. They need our help in building a strong and unfettered civic society. They also need our help - and, most importantly, our honesty - in pointing out the wrongdoing from political regimes that ensures that ordinary people continue to live in poverty and in need.
(EL) Mr President, the recent huge, catastrophic earthquake in Chile, shortly after the disaster in Haiti, cost the lives of hundreds of people and caused massive damage to the structures of the country, especially in the area of Concepción.
We need to stand by the victims and their families and make a frank declaration of solidarity. We need to stand by a country with which we have close and friendly ties and which is one of the strongest economies in the region and a development benchmark for neighbouring countries. This has been established within the framework of the Joint Parliamentary Committee.
I would remind you that the European Union and Chile signed an association agreement which entered into force in 2005 and which provides for political and economic cooperation and joint action on a global scale. In addition, as already stated, the European Commission has adopted a six-year strategic development plan for Chile for 2007-2013, which makes provision for the take-up of Community resources by this Latin American country for regional and sectoral programmes being undertaken by the country's recently-elected government.
The immediate announcement of financial support and all the other things the Commission has mentioned today are encouraging. However, I want to emphasise that we need to facilitate the release of the resources earmarked under the aforementioned EU-Chile strategic framework as quickly as possible, so that the consequences of this recent earthquake on the country's infrastructure and for the further development of the country can be addressed promptly.
(ES) Mr President, I would like to begin by expressing my solidarity with the Chilean people, and that solidarity has also been expressed to the people of Haiti, Turkey and Peru, who have also suffered recent natural disasters.
Solidarity is one of the European Union's distinctive hallmarks, and we have to strengthen that solidarity with regard to the future.
Fortunately, Chile is a country with a far-reaching capacity to respond in such times of natural disaster; however, large areas of the world do not have that same capacity.
I would therefore like to mention the European strategy for humanitarian aid. Our response could be even more efficient; it could be faster and more effective, as long as we are moving in the right direction. Which is the right direction? Firstly, in my view we need greater coordination between Member States, their respective humanitarian agencies and the institutions of the European Union.
Secondly, we need better coordination between the European Union and international humanitarian aid organisations, especially the United Nations.
Thirdly, we need greater coordination between military and humanitarian actors. We have to maintain the safety of the civilian population and humanitarian groups while upholding the independence, neutrality and impartiality of humanitarian aid and respect for international law.
As far as the European Union is concerned, in order for humanitarian aid and crisis response to be a fundamental component of our external action, we need more human and financial resources.
We can take advantage of the Barnier report in order to establish a European volunteer corps and I would add, given that Commissioner Piebalgs is here, in order to strengthen and better coordinate the link between humanitarian aid and reconstruction and development policies.
Mr President, I agree with everything that Mr Guerrero Salom has said in relation to our response. I have to say that I was initially shocked when I heard that what the European Union - Baroness Ashton - was going to donate was something in the region of EUR 3 million. EUR 3 million is nothing in terms of the consequences and the fallout and the devastation caused.
Last time we were here - four weeks ago - we were discussing Haiti. This morning we are discussing the Xynthia storm in Europe, and we are also discussing the fallout from the Chilean earthquake disaster, which happened just over two weeks ago. Then you had the aftershock of 6.6, which in itself was absolutely devastating.
The fallout is there. The consequences are there. The statistics are there. We are talking about 500 000 - half a million - houses destroyed. These have to be rebuilt, and that is where we come in with practical help. There are approximately 540 people dead, and the dead are still being exhumed from the ruins. That is a natural disaster in itself. But we are talking about an overall bill of EUR 22 billion. We really need to up our particular contribution in that regard.
One of the selling points in relation to the Lisbon Treaty - and we know that in Ireland we rejected Lisbon I - was that we were going to have an immediate humanitarian response to natural disasters. I have to say that whether it be Haiti, southern Europe or from the point of view of the situation in Chile, we have not responded. I know it is early days, but we really need to get our act together. What we need above all else is practical help: (a) money, (b) clean water, (c) restore the electricity supply and (d) get the economy up and running as quickly as possible.
(ES) Mr President, yesterday I spoke to Senator Pizarro, who became President of the Senate of Chile a few hours ago. Today Mr Pizarro will present President Piñera with the presidential band. I hope that President Piñera will undertake the reconstruction task efficiently and I would like to congratulate President Bachelet on her management of this crisis.
Mr President, may I express my solidarity and brotherly affection to the people of Chile after the terrible earthquakes and tsunami they experienced in Concepción, Biobío, Temuco and Valparaíso. I am certain that the heroic people of Chile will be able to overcome this catastrophic situation, as they have done before. May I reiterate once again my affection and deepest solidarity with Chile.
(DE) Mr President, given the devastating consequences of the 8.8 magnitude earthquake in Chile, you have to concede to the mayor of Concepción that 24 hours is an eternity for anyone lying buried under rubble. Even though the authorities and the rescue services in this Latin American country are undoubtedly well set up for possible earthquakes, the help for the more than 2 million people affected did not get to all parts of the affected area early enough because of logistical problems. Troops who were already late in getting there were swamped by the chaos. The population was forced to flee to its rooftops and set up roadblocks not only out of fear of aftershocks but also out of fear of criminals. Chile may be prosperous enough to care for those affected by the earthquake by itself, but, thank goodness, it swallowed its pride and asked for help, including from the EU.
There will be lessons that we, too, must learn from this, however, namely that in emergencies the veneer of civilisation soon peels and that 24 hours can be too long. In this spirit, emergency plans and the coordination of assistance efforts for emergencies should be made more effective, including within the EU.
Member of the Commission. - Mr President, we were all shocked by the scale of the natural and human catastrophe. Through the rapid mobilisation of ECHO's emergency response system and the EU civil protection mechanism, we were able to offer coordinated and practical help soon after the earthquake struck.
As I have already mentioned, the assistance deployed or offered by a number of EU Member States was also important.
In addition to the humanitarian and other actions I have described, it is worth mentioning that on Tuesday in Luxembourg the European Investment Bank and Chile - this was mentioned by an honourable Member - signed a framework agreement to enable the bank to operate in Chile.
This development highlights the excellent state of relations between the European Union and Chile and our shared commitment to continuing to expand and deepen our partnership. It is also extremely well-timed because the EIB can be an additional tool for the European Union to work with Chile in the medium- to long-term reconstruction efforts that are already getting under way.
Regarding the concrete question of the country strategy for Chile and the committed EUR 41 million. EUR 25 million was spent in the first tranche; EUR 15.6 million remains for the second. Normally this should be divided 50% for social cohesion, 50% for innovation and competition. We have offered to switch this to reconstruction under review. No requests yet from the Chilean authorities, but of course it could be directed under both headlines to reconstruction.
The Chilean authorities have not yet made any specific requests for the European Union to help with reconstruction. As I mentioned, President Piñera takes office today. He will surely give top priority to assessing and quantifying the damage and planning the massive effort that will be needed.
The Commission stands ready to consider any request that may be forthcoming. As I mentioned earlier, the fact that the European Investment Bank will now be able to operate in Chile adds an additional instrument to choose from among those which are already at our disposal.
It is also worth recalling what was mentioned too by some of you, that Chile is a good example of development. It is actually a net creditor, unlike most Latin American countries. The outgoing Finance Minister last Friday highlighted the fact that, unlike during other tragedies that have befallen the Chilean people, this time they and the Chilean state have their own resources as well.
So, to conclude, the European Union - the people, regions and countries of the Union - is standing shoulder to shoulder with Chile in the face of this disaster, and that is how it should be in a civilised and human world.
The debate is closed.
Written Statements (Rule 149)
in writing. - (PT) After Haiti's earthquake, we are confronted again with a terrible catastrophe, with 800 confirmed victims and damage totalling to approximately 15% of Chile's GDP. According to the Chilean President, Mrs Bachelet, 80% of the population was affected and the country's infrastructure has been seriously damaged.
Once more, the EU has assumed its responsibilities as a privileged trading partner of that country, of which it is the primary trading partner and the primary market for Chilean exports. The response from the EU was to provide EUR 3 million in emergency aid, while European civil protection experts are on the ground assessing the most immediate needs.
The natural catastrophes which have been blighting the world, such as the earthquakes and deadly storms that we have recently witnessed in the EU, make us rethink the paradigm of humanitarian aid and of emergencies, which require a swift, agile and concerted answer.
The EU has demonstrated effectiveness and the ability to react. Parliament, as well as giving its heartfelt condolences to Chile, is also demonstrating through this debate its commitment to helping to rebuild the country, which was so severely damaged by the earthquake of 27 February.